Name: Commission Regulation (EC) No 2719/98 of 16 December 1998 amending Regulation (EC) No 1899/97 setting rules of application in the poultrymeat and egg sectors for the arrangements covered by Council Regulation (EC) No 3066/95 and repealing Regulations (EEC) No 2699/93 and (EC) No 1559/94
 Type: Regulation
 Subject Matter: animal product;  international trade;  tariff policy
 Date Published: nan

 Avis juridique important|31998R2719Commission Regulation (EC) No 2719/98 of 16 December 1998 amending Regulation (EC) No 1899/97 setting rules of application in the poultrymeat and egg sectors for the arrangements covered by Council Regulation (EC) No 3066/95 and repealing Regulations (EEC) No 2699/93 and (EC) No 1559/94 Official Journal L 342 , 17/12/1998 P. 0016 - 0017COMMISSION REGULATION (EC) No 2719/98 of 16 December 1998 amending Regulation (EC) No 1899/97 setting rules of application in the poultrymeat and egg sectors for the arrangements covered by Council Regulation (EC) No 3066/95 and repealing Regulations (EEC) No 2699/93 and (EC) No 1559/94THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3066/95 of 22 December 1995 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreements to take account of the Agreement on Agriculture concluded during the Uruguay Round Multilateral Trade Negotiations (1), as last amended by Regulation (EC) No 2435/98 (2), and in particular Article 8 thereof,Having regard to Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organisation of the market in eggs (3), as last amended by Commission Regulation (EC) No 1516/96 (4), and in particular Article 22 thereof,Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organisation of the market in poultrymeat (5), as last amended by Commission Regulation (EC) No 2916/95 (6), and in particular Article 22 thereof,Having regard to Council Regulation (EEC) No 2783/75 of 29 October 1975 on the common system of trade for ovalbumin and lactalbumin (7), as last amended by Regulation (EC) No 2916/95, and in particular Article 10 thereof,Whereas Regulation (EC) No 2435/98 adds to the group of products concerned by Regulation (EC) No 3066/95 goose or duck breasts without all or some ribs at the same preferential rates as breasts with all ribs; whereas that amendment should apply from 1 January 1998; whereas, therefore, the Annexes to Commission Regulation (EC) No 1899/97 (8) should be amended and operators possessing licences which are still valid should be authorised to use them for the new products;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs,HAS ADOPTED THIS REGULATION:Article 1 In Annex I to Regulation (EC) No 1899/97, the following CN codes are added in Part A under group 2, in Part B under group 12, in Part C under group 19, in Part D under group 28 and in Part F under group 43:- ex 0207 35 79,- ex 0207 36 79.Article 2 Licences issued in respect of the groups referred to in Article 1 for applications submitted during the periods 1 to 10 July and 1 to 10 October 1998 may be used for breasts and cuts of breasts of ducks with ribs partly or fully removed falling within CN codes ex 0207 35 79 and ex 0207 36 79.Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply with effect from 1 January 1998.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 December 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 328, 30. 12. 1995, p. 31.(2) OJ L 303, 13. 11. 1998, p. 1.(3) OJ L 282, 1. 11. 1975, p. 49.(4) OJ L 189, 30. 7. 1996, p. 99.(5) OJ L 282, 1. 11. 1975, p. 77.(6) OJ L 305, 19. 12. 1995, p. 49.(7) OJ L 282, 1. 11. 1975, p. 104.(8) OJ L 267, 30. 9. 1997, p. 67.